Motion by Herman Lande to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before December 8, 1959, with notice of argument for the January 1960 Term of this court, said appeal to be argued or submitted when reached. If the above condition is not met, defendants are permitted to submit an order finally dismissing the appeal, without notice to the appellant. Concur —Breitel, J. P., M. M. Prank, Valente and Stevens, JJ.